Cite as 2017 Ark. App. 483

                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-17-29


                                                Opinion Delivered   September 27, 2017
CHRISTOPHER JORDAN MCNEELY
                  APPELLANT                     APPEAL FROM THE VAN BUREN
                                                COUNTY CIRCUIT COURT
V.                                              [NO. 71CR-15-98]

STATE OF ARKANSAS                               HONORABLE H.G. FOSTER, JUDGE
                                APPELLEE
                                                AFFIRMED



                         N. MARK KLAPPENBACH, Judge

       Following a bench trial in the Van Buren County Circuit Court, Christopher Jordan

McNeely was convicted of possession of a firearm by a felon and sentenced as a habitual

offender to ten years’ imprisonment. On appeal, McNeely challenges the sufficiency of the

evidence that supported his conviction and argues that the sentencing phase of the trial and

resulting sentence were “illegal and unfair.” We affirm.

       Officers James Burroughs and Jay Murdock of the Clinton Police Department testified

about responding to the residence of Michael and Cindy Fritts for a report of gunfire on the

night of September 4, 2015. Burroughs said that it was not against the law to shoot guns in

that location, and they were just going to tell them to “knock it off.” Burroughs said that

as he pulled up, he saw McNeely standing next to the passenger window of a Chevrolet

pickup truck. Burroughs said that when McNeely saw Burroughs’s patrol car, McNeely

turned and made a tossing motion toward the car, and Burroughs saw something come out
                                Cite as 2017 Ark. App. 483

of his hand. McNeely started to walk away, and Burroughs got out of his car and yelled for

him to come back. At that point, Burroughs saw a 9 mm pistol on the ground in front of

his car. There were gouge marks where it had hit the ground, and there was dirt in the

muzzle and in the ejection port. The gun was loaded. Burroughs said that no one else

besides McNeely was in the area when he drove up.

       Video from the body camera Burroughs was wearing was played at trial and showed

the officers’ conversations with McNeely and Michael, who had walked up from the other

side of the residence after the officers had arrived. The officers determined that McNeely

was on parole and asked him what he was doing around firearms. McNeely claimed that he

did not know the gun was there. Burroughs testified that McNeely appeared to be under

the influence and that he denied throwing the gun. Michael told the officers that there were

two guns in the area that he had been shooting—a .22 revolver that he had dropped in the

yard and a 9 mm pistol he had left in the passenger side of McNeely’s truck. Officer

Murdock recovered the .22 about 75 to 100 yards south of the residence close to the

highway. McNeely’s truck was parked near the residence, and 9 mm bullets were found in

the passenger seat. Burroughs asked Cindy if she saw McNeely throw the gun, but she said

she was inside at the time.

       Michael testified at trial that he had been siting in McNeely’s truck to load his 9 mm

and then went down to the road and shot it. He said that it kept jamming so he threw it

down in the yard with his .22 and then fired his .357 before the police arrived. Michael said


                                             2
                                 Cite as 2017 Ark. App. 483

that he was firing the guns about 10 to 30 feet from the highway and 40 to 75 feet from

McNeely’s truck. He did not remember telling the officers that the 9 mm was in the

passenger side of the truck when the officers were at the house because he thought he had

tossed it on the ground where he had been shooting. He said that he never saw McNeely

with the 9 mm or any of the guns.

       The circuit court denied McNeely’s motions for dismissal and found him guilty of

being a felon in possession of a firearm. McNeely testified during the sentencing phase of

the trial that he was currently serving a prison term after having his parole revoked. He said

that he had received a lot of his convictions when he was still a teenager, that he had obeyed

the conditions of release, and that he had never owned a gun and did not know how to

work one. His attorney asked that he be sentenced to less than the normal range because he

could still be rehabilitated, and fifteen years was not appropriate. After reviewing his prior

offenses, the circuit court sentenced him to ten years’ imprisonment to run consecutive to

the sentence he was already serving.

       McNeely first challenges the sufficiency of the evidence that supported his conviction.

On appeal, we view the evidence in the light most favorable to the State, considering only

the evidence that supports the verdict. White v. State, 2014 Ark. App. 587, 446 S.W.3d 193.

The test for determining the sufficiency of the evidence is whether the verdict is supported

by substantial evidence, either direct or circumstantial. Id. Evidence is substantial if it is of

sufficient force and character to compel reasonable minds to reach a conclusion and pass


                                               3
                                  Cite as 2017 Ark. App. 483

beyond suspicion and conjecture. Id. For circumstantial evidence to be substantial, the

evidence must exclude every other reasonable hypothesis than that of the guilt of the

accused. Id. The question whether the circumstantial evidence excludes every hypothesis

consistent with innocence is a decision for the fact-finder, whose determination will not be

disturbed unless it reached its verdict using speculation and conjecture. Id.

       Arkansas Code Annotated section 5-73-103(a)(1) (Repl. 2016) provides that no person

who has been convicted of a felony shall possess or own a firearm. A showing of

constructive possession, which is the control or right to control the contraband, is sufficient

to prove possession of a firearm. White, supra. Constructive possession can be inferred where

the contraband was found in a place immediately and exclusively accessible to the accused

and subject to his control. Id.

       McNeely argues that the evidence did not exclude every hypothesis consistent with

his innocence due to Michael’s testimony that the gun had been in his possession and he had

thrown it on the ground. He claims that this testimony distinguishes his case from Kimble

v. State, 2016 Ark. App. 99, 483 S.W.3d 832, in which an officer observed the defendant

walk away from him and drop a black object, later determined to be a missing gun. We

disagree. Neither of Michael’s two explanations for where he left the gun accounts for it

being found on the ground in front of Burroughs’s patrol car after McNeely made a tossing

motion in that direction. The evidence showed that Michael was not in the area when

Burroughs drove up and observed McNeely tossing something, and the area where Michael


                                              4
                                Cite as 2017 Ark. App. 483

claimed to have thrown the gun down was a considerable distance from where the gun was

found. Nor do we agree with McNeely’s assertion that the officers’ statements on the video

indicated that they were not confident that McNeely had possessed the gun. Burroughs

stated more than once on the video that he had seen McNeely throw something, that he had

found the gun on the ground in that area, and that the condition of the gun indicated that

it had been thrown on the ground. Viewing the evidence in the light most favorable to the

State, we hold that substantial evidence supports the conviction.

       McNeely next argues that a combination of factors resulted in an unfair sentencing

hearing. He raises two issues with regard to the amended felony information, which added

the notification that he was charged as a habitual offender with four or more felonies.

McNeely first notes that he waived his right to a jury trial before the filing of the amended

felony information, which increased his exposure from six years’ to fifteen years’

imprisonment. However, because McNeely never attempted to withdraw his jury-trial

waiver or object to the legality of the amended information, any argument regarding the

timing of the habitual-offender notification was not preserved. See Plessy v. State, 2012 Ark.

App. 74, 388 S.W.3d 509. McNeely also claims that the amended felony information was

defective because it failed to conclude the habitual-offender statement with the contra pacem

clause, “against the peace and dignity of the State of Arkansas.” We will not address this

allegation because, as McNeely concedes, the inclusion of a contra pacem clause goes to the

sufficiency of the charging instrument and must be raised before trial to be preserved for


                                              5
                                Cite as 2017 Ark. App. 483

appellate review. McNeese v. State, 334 Ark. 445, 976 S.W.2d 373 (1998) (citing Wetherington

v. State, 319 Ark. 37, 889 S.W.2d 34 (1994)).

       McNeely also argues that the packet of his prior convictions reviewed by the circuit

court erroneously contained conviction records of another defendant that could have

prejudiced the circuit court. While the record on appeal does contain a sentencing order for

another defendant, it does not appear that this order was ever before the circuit court. The

erroneously included sentencing order is marked as “State’s Exhibit 1” and was certified by

the county clerk to be a true and correct copy on July 19, 2016. McNeely’s trial concluded

on July 18, 2016, and his sentencing order was entered that same date. Furthermore, the

packet of his prior convictions was admitted as “State’s Exhibit 4.”

       Lastly, McNeely contends that the legislature did not intend for general

habitual-offender statutes to be coupled with most nonviolent felonies or with “the

additional enhancement practice of consecutive sentencing.” McNeely fails to provide any

convincing argument or authority for this assertion. His sentence is within the statutory

range of punishment for a Class D felony committed by a defendant previously convicted of

four or more felonies, and the circuit court’s decision to run the sentence consecutive to

McNeely’s other sentence was within the court’s discretion.1           See Ark. Code Ann. §


       1
         Citing Arkansas Code Annotated section 16-93-607(e)(1), the State contends that the
circuit court was required by law to run McNeely’s sentence consecutive to the sentence he
was serving for his parole revocation. That statute, however, applies only when a defendant
has committed a Class Y, A, or B felony. Ark. Code Ann. § 16-93-607(a). McNeely was
convicted of Class D felon in possession of a firearm; thus, the statute is inapplicable. See

                                             6
                                Cite as 2017 Ark. App. 483

5-4-501(b) (Supp. 2015); Ark. Code Ann. § 5-4-403(b) (Repl. 2013). We affirm McNeely’s

conviction and sentence.

      Affirmed.

      GLADWIN and HARRISON, JJ., agree.

      Satterfield Law Firm, by: G. Randolph Satterfield, for appellant.

      Leslie Rutledge, Att’y Gen., by: Kent G. Holt, Ass’t Att’y Gen., for appellee.




Campea v. State, 87 Ark. App. 225, 189 S.W.3d 459 (2004).

                                              7